                UNITED STATES COURT OF INTERNATIONAL TRADE

               BEFORE: THE HONORABLE JENNIFER CHOE-GROVES

__________________________________________x
                                          :
QINGDAO SENTURY TIRE CO., LTD.,           :
SENTURY TIRE USA INC., and SENTURY        :
(HONG KONG) TRADING CO.,                  :
LIMITED,                                  :
                                          :
              Plaintiffs,                 :
                                          :
              and                         :
                                          :
PIRELLI TYRE CO., LTD., PIRELLI TYRE      :
S.P.A., and PIRELLI TIRE LLC,             :                  Consol. Court No. 18-00079
                                          :
              Consolidated Plaintiffs,    :
                                          :
        v.                                :
                                          :
UNITED STATES,                            :
                                          :
              Defendant.                  :
__________________________________________x

      SENTURY’S COMMENTS IN SUPPORT OF THE SECOND REMAND RESULTS

        On behalf of Plaintiffs Qingdao Sentury Tire Co., Ltd., Qingdao Sentury Tire Co., Ltd.,

Sentury (Hong Kong) Trading Co., Limited, and Sentury Tire USA Inc. (collectively,

“Sentury”), we hereby submit these comments in support of the Final Results of Second

Redetermination (“Second Remand Results”), filed by the U.S. Department of Commerce

(“Commerce”) on February 19, 2021, ECF 21. Sentury supports Commerce’s redetermination to

calculate Sentury’s antidumping duty margin without making an adjustment to export price for

irrecoverable value added tax (“VAT”). Second Remand Results at 2-10. This Commerce action

complies with the express instruction of this Court, and – for the reasons identified by this Court

when directing remand on the VAT issue – is supported by substantial evidence and otherwise in
accordance with law. Shandong Yongtai Grp. Co. v. United States, 487 F. Supp. 3d 1335, 1340-

44, 1348 (CIT 2020). Sentury therefore respectfully requests that the Court issue an order

sustaining Commerce’s Second Remand Results.

                                                        Respectfully submitted,

                                                        GRUNFELD, DESIDERIO,
                                                        LEBOWITZ, SILVERMAN &
                                                        KLESTADT LLP

                                                        /s/ Jordan C. Kahn_____
                                                        Ned H. Marshak
                                                        Dharmendra N. Choudhary
                                                        Jordan C. Kahn

                                                        GRUNFELD, DESIDERIO, LEBOWITZ,
                                                        SILVERMAN & KLESTADT LLP
                                                        1201 New York Ave., NW, Suite 650
                                                        Washington, DC 20005
                                                        (202) 783-6881

                                                        Attorneys for Plaintiffs Qingdao
                                                        Sentury Tire Co., Ltd., Sentury (Hong
                                                        Kong) Trading Co., Limited, and
                                                        Sentury Tire USA Inc.


Dated: May 7, 2021




                                                                       System.Object[]
 9840181_1   11/16/2017 12:20 PM     DRAFT
 9899906_1   02/09/2018 11:09 AM     DRAFT
                              CERTIFICATE OF COMPLIANCE


        Pursuant to Chamber Procedure 2(B)(1), the undersigned certifies that this filing complies
with the word limitation requirement. The word count for Sentury’s Comments Supporting the
Second Remand Results, as computed by Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt
LLP’s word processing system Microsoft Word 2007, is 163 words, within the 10,000 word limit

                                                    /s/ Jordan C. Kahn_____
                                                    Jordan C. Kahn

                                                    Counsel for Plaintiffs Qingdao Sentury
                                                    Tire Co., Ltd., Sentury (Hong Kong)
                                                    Trading Co., Limited, and Sentury Tire
                                                    USA Inc.

Dated: May 7, 2021




                                                                       System.Object[]
 9840181_1 11/16/2017 12:20 PM       DRAFT
 9899906_1 02/09/2018 11:09 AM       DRAFT
 11107447_1
